DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-15 are pending. Claims 1, 12, and 15 are independent.

Priority
Acknowledgement is made of Applicant’s claim to foreign priority of Indian application IN201941020620 filed 05/24/2019 and PCT/IN2020/050440 filed 05/15/2020 under 35 U.S.C 371 and 37 CFR 1.495. It is noted, however, that applicant has not filed a certified copy of the IN201941020620 application as required by 37 CFR 1.55. For the sake of compact prosecution, Examiner will treat 05/24/2019 as the priority date but Applicant is advised to provide a certified copy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0101545 A1), in view of Kristensson et al. (US 7706616 B2).

Regarding claim 1, Paek teaches a method (300) of inputting text on an electronic device (computing device which comprises system 700 of FIG. 7 and [0068]; See also exemplary computing device 1700 of FIG. 17 and [0136-0137]), comprising:
displaying (302), on a touch-sensitive display of the electronic device, a keyboard interface comprising a set of keys, wherein each key represents a plurality of characters for selection (FIG. 7 and [0068-0071]: a keyboard interface/soft input panel 702 is displayed on a touch-sensitive display, as supported in either FIG. 2 and [0044], or FIG. 3 and [0051]. Each key in the set of keys 704-720 represents a plurality of characters for selection);
receiving (304), on the touch sensitive display, one or more input gestures on the keyboard interface from a user, wherein the one or more input gestures indicate at least one of input text associated with a preselected language or an input trigger (FIG. 7 and [0071-0075]: one or more input gestures are detected. For example, one or more input gestures correspond to a sequence of strokes 722-728 indicating input text associated with a preselected language, which in this case is English. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; See also [0102] for further applicable details regarding a preselected language);
identifying (306), by a processor of the electronic device ([0025], [0122], and processor 1702 of FIG. 17 and [0136-0137]), whether the one or more input gestures are indicative of input text or input trigger or both (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048]: an input trigger may include any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on.);
in response to identifying (308) the one or more input gestures indicative of input text (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek.):
receiving (312), by the processor, a combination of predetermined swipe operations and predetermined tap operations to select (316) a word from a preset dictionary database; or
receiving (314), by the processor, a plurality of swipe operations (511-547) performed continuously to select (316) a word from the preset dictionary database (FIG. 7 and [0071-0074]: a plurality of swipes/strokes 722-728 is performed continuously to select “hello” from preset dictionary database; See also [0102] for further applicable details regarding a preset dictionary database);
in response to identifying (320) the one or more input gestures indicative of input text and input trigger, wherein the input trigger is a string request (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048-0049]: in addition to input gestures indicative of input text, an input gesture indicative of an input trigger may also be identified. Such a gesture includes any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on. As supported in the example described in [0048-0049], the input trigger is a string request as the input trigger allows for the user to generate the word “hello”, which is a string):
selecting (322) a collection from a plurality of collections stored in a preset string database based on the string request, wherein the plurality of collections comprises a letter strings collection ([0102] and FIG. 8: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728.);
identifying a group of words associated with a letter string based on the input text ([0102]: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728. The group of words is associated with a letter string “hello” because the group of words has the same sequence of keys as “hello”);
predicting (324) the letter string based on the identification (FIG. 7 and [0071-0074] in relation to [0102]: for example, “hello” represents the grouping of characters with a highest score. The letter string “hello” is thus predicted based on the identification); and
reciting (326), by a speaker of the electronic device, the predicted words or letter strings in real-time to the user for selection (FIG. 7 and [0076] in relation to [0120]: predicted words or letter strings are recited by a speaker 120 of the electronic device. For example, in the context of FIG. 7, “hello” having the highest score would be recited first. Then, the decoder component 732 outputs a next most probable word which is audibly output by the speaker 120. This process may be continued until the user hears the desired word.).

Although Paek teaches predicting (324), by the processor, a word from the preset dictionary database based on the selected one or more words (FIG. 7 and [0071-0074] in relation to [0102]: for example, “hello” represents the grouping of characters with a highest score. The word “hello” is thus predicted based on the selected words, which are “[a]ll possible candidate words that can be generated using such sequence of keys”, as supported in [0102], the sequence of keys being one for typing “hello”), Paek does not explicitly teach in response to identifying (310) the one or more input gestures indicative of input text and input trigger, wherein the input trigger is a gap request: inserting (318), by the processor, a gap between predetermined letters typed by the user as the input text, selecting (316), by the processor, one or more words from the preset dictionary database based on the gap and the predetermined letters, and predicting (324), by the processor, a word from the preset dictionary database based on the selected one or more words.

Kristensson teaches
in response to identifying (310) the one or more input gestures indicative of input text and input trigger, wherein the input trigger is a gap request (FIG. 8D and Col. 16, lines 3-17: one or more input gestures are identified, indicative of input text and input trigger. For example input text, including input of at least letter “t”, and input trigger, including input of at least non-alphabetic characters, result in raw string 871);
inserting (318), by the processor, a gap between predetermined letters typed by the user as the input text (FIG. 8D and Col. 16, lines 3-17: a gap is inserted by omitting one or more letters between the predetermined letters typed by the user. See for example, the omission of duplicative letters and non-alphabetic characters from raw string 871 to trace string 873),
selecting (316), by the processor, one or more words from the preset dictionary database based on the gap and the predetermined letters (FIGS. 8D-E and Col. 16, lines 3-55: selected words are words in lexicon 225/dictionary database that match with traced string 873. These selected words are considered candidate words, as supported in Col. 9, lines 46-60 and Col. 12, lines 17-43), and
predicting (324), by the processor (FIG. 1 and Col. 6, line 53 to Col. 7, line 3: processor of computing device would implicitly execute the word pattern recognition system 10 installed on the computing device), a word from the preset dictionary database based on the selected one or more words (FIGS. 8D-E and Col. 16, lines 3-55: a word is predicted based on the selected words which are words in lexicon 225 matched with traced string 873. Integrator 230 selects, and thus predicts, a best-matched word using input from the language model channel 235).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek by incorporating the teachings of Kristensson and include in response to identifying (310) the one or more input gestures indicative of input text and input trigger, wherein the input trigger is a gap request: inserting (318), by the processor, a gap between predetermined letters typed by the user as the input text, selecting (316), by the processor, one or more words from the preset dictionary database based on the gap and the predetermined letters, and predicting (324), by the processor, a word from the preset dictionary database based on the selected one or more words. Doing so would preclude the user from having to manually correct registered misspellings by using a gap request to indicate that certain letters should be omitted. This is especially useful for swiping inputs, as seen in both Paek and Kristensson, as continuous inputs, while faster than discrete inputs, may result in the user maintaining prolonged contact on the screen, triggering unintended typing of letters. Words matching the gap and predetermined letters are selected, as disclosed in Kristensson, similar to the selection of “[a]ll possible candidate words that can be generated using such sequence of keys”, as supported in [0102] of Paek. Furthermore, prediction of a word would help prevent the user from having to review other words less likely to be the desired word when the word deemed as the “best match”, in accordance with the prediction by the processor, is indeed the desired word.

Regarding claim 2, Paek in view of Kristensson teaches the method of claim 1.
Paek, in another embodiment, teaches wherein the one or more input gestures includes a touchless gesture operation interpreted as an operation on a touch screen (FIG. 1, [0031], and [0041]: the one or more input gestures includes a touchless gesture operation, such as a hover, interpreted as an operation on a touch screen 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more input gestures as disclosed in Paek in view of Kristensson by incorporating the teachings of Paek from another embodiment and have wherein the one or more input gestures includes a touchless gesture operation interpreted as an operation on a touch screen. Doing so would minimize wear or damage to the touch screen when hovering inputs can be recognized as input gestures for certain operations in lieu of inputs requiring contact.

Regarding claim 4, Paek in view of Kristensson teaches the method of claim 1. Paek further teaches wherein the plurality of swipe operations comprises one or more first predetermined sub-swipes and one or more second predetermined sub- swipes (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to swipes/strokes 722-728 are indicative of input text. For example, first predetermined sub-swipes corresponds to at least strokes 722 and 728 and a second predetermined sub-swipe corresponds to at least stroke 726).

Regarding claim 5, Paek in view of Kristensson teaches the method of claim 1. Paek further teaches wherein the plurality of swipe operations comprises one or more first predetermined sub-swipes and one or more second predetermined sub- swipes (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to swipes/strokes 722-728 are indicative of input text. For example, first predetermined sub-swipes corresponds to at least strokes 722 and 728 and a second predetermined sub-swipe corresponds to at least stroke 726).

Regarding claim 6, Paek in view of Kristensson teaches the method of claim 4. Paek further teaches wherein the first predetermined sub-swipes are indicative of navigation from one key to another key (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to swipes/strokes 722-728 are indicative of input text. For example, first predetermined sub-swipes corresponds to at least strokes 722 and 728. These sub-swipes indicate navigation from one key to another key) and the second predetermined sub-swipes are indicative of a subset of characters associated with a key (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to swipes/strokes 722-728 are indicative of input text. For example, first predetermined sub-swipes correspond to at least strokes 722 and 728 and second predetermined sub-swipes correspond to at least strokes 724 and 726).

Regarding claim 7, Paek in view of Kristensson teaches the method of claim 1.
Kristensson further teaches inserting a gap comprises omitting one or more letters between the predetermined letters typed by the user as the input text (FIG. 8D and Col. 16, lines 3-17: a gap is inserted, including omitting one or more letters between the predetermined letters typed by the user. See for example, the omission of duplicative letters and non-alphabetic characters from raw string 871 to trace string 873).

Regarding claim 11, Paek in view of Kristensson teaches the method of claim 1. Paek further teaches in response to identifying the one or more input gestures indicative of input text and input trigger, wherein the input trigger is a string request and the input text is received using the plurality of swipe operations (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048-0049]: in addition to input gestures indicative of input text, an input gesture indicative of an input trigger may also be identified. Such a gesture includes any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on. As supported in the example described in [0048-0049], the input trigger is a string request as the input trigger allows for the user to generate the word “hello”, which is a string):
selecting a collection from a plurality of collections stored in a preset string database based on the string request, wherein the plurality of collections comprises a letter strings collection ([0102] and FIG. 8: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728.);
identifying a group of words associated with a letter string based on the input text ([0102]: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728. The group of words is associated with a letter string “hello” because the group of words has the same sequence of keys as “hello”); and
predicting the letter string based on the identification (FIG. 7 and [0071-0074] in relation to [0102]: for example, “hello” represents the grouping of characters with a highest score. The letter string “hello” is thus predicted based on the identification).

Regarding claim 12, Paek teaches a portable electronic device (104) (computing device 1700 of FIG. 17 and [0136-0138]; FIG. 7 and [0068]: for example, the computing device is a mobile computing device comprising system 700) to assist a user for inputting text, comprising:
a processor (206) (processor 1702 of FIG. 17 and [0136-0137]);
a touch-sensitive display (202) (“touch-sensitive display” in [0136]; FIG. 7 and [0068-0071]: a keyboard interface/soft input panel 702 is displayed on a touch-sensitive display, as supported in either FIG. 2 and [0044], or FIG. 3 and [0051].) configured to:
display a keyboard interface (110) comprising a set of keys (110-1, 110-2, 110- 3, 110-4), wherein each key represents a plurality of characters for selection (FIG. 7 and [0068-0071]: a keyboard interface/soft input panel 702 is displayed on a touch-sensitive display, as supported in either FIG. 2 and [0044], or FIG. 3 and [0051]. Each key in the set of keys 704-720 represents a plurality of characters for selection);
receive one or more input gestures on the keyboard interface from a user, wherein the one or more input gestures indicate at least one of input text associated with a preselected language or an input trigger (FIG. 7 and [0071-0075]: one or more input gestures are detected. For example, one or more input gestures correspond to a sequence of strokes 722-728 indicating input text associated with a preselected language, which in this case is English. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; See also [0102] for further applicable details regarding a preselected language);
a memory unit (208) comprising a plurality of modules to be executed by the processor (memory 1700 of FIG. 17 and [0136]: “The computing device 1700 includes at least one processor 1702 that executes instructions that are stored in a memory 1704. The instructions may be, for instance, instructions for implementing functionality described as being carried out by one or more components discussed above or instructions for implementing one or more of the methods described above.”; See FIG. 7 and [0071-0075] for details regarding the components/modules. Modules herein correspond to instructions executed by processor for their respective functions), wherein the plurality of modules comprises:
a gesture module (214) configured to identify whether the one or more input gestures are indicative of input text or input trigger or both (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048]: an input trigger may include any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on.);
in response to identifying the one or more input gestures indicative of input text, the processor configured to execute one of (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek.):
a hybrid-typing module (216) configured to enable the keyboard interface to receive a combination of predetermined swipe operations and predetermined tap operations to select a word from a preset dictionary database (226); or
a swipe extension module (218) configured to enable the keyboard interface to receive a plurality of swipe operations performed continuously to select a word from the preset dictionary database (FIG. 7 and [0071-0074]: a plurality of swipes/strokes 722-728 is performed continuously to select “hello” from preset dictionary database; See also [0102] for further applicable details regarding a preset dictionary database); wherein,
in response to identifying the one or more input gestures as indicative of input text and input trigger, wherein the input trigger is a string request (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048-0049]: in addition to input gestures indicative of input text, an input gesture indicative of an input trigger may also be identified. Such a gesture includes any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on. As supported in the example described in [0048-0049], the input trigger is a string request as the input trigger allows for the user to generate the word “hello”, which is a string), the processor is configured to execute:
a string creation module (222) configured to:
select a collection from a plurality of collections stored in a preset string database (228) based on the string request, wherein the plurality of collections comprises a letter strings collection ([0102] and FIG. 8: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728.), and identify a group of words associated with a letter string based on the input text ([0102]: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728. The group of words is associated with a letter string “hello” because the group of words has the same sequence of keys as “hello”);
a prediction module (224) configured to:
predict a word from the preset dictionary database based on the one or more words selection by the hybrid-typing module, swipe extension module, or the gap-method module (FIG. 7 and [0071-0074] in relation to [0102]: for example, “hello” derived from swiping/swipe extension module represents the grouping of characters with a highest score. The word “hello” is thus predicted based on the selected words, which are “[a]ll possible candidate words that can be generated using such sequence of keys”, as supported in [0102], the sequence of keys being one for typing “hello”), or predict the letter string based on the identification by the string creation module (FIG. 7 and [0071-0074] in relation to [0102]: for example, “hello” represents the grouping of characters with a highest score. The letter string “hello” is thus predicted based on the identification); and
a speaker (204) configured to dynamically recite the predicted words or strings in real-time to the user for selection (FIG. 7 and [0076] in relation to [0120]: predicted words or letter strings are recited by a speaker 120 of the electronic device. For example, in the context of FIG. 7, “hello” having the highest score would be recited first. Then, the decoder component 732 outputs a next most probable word which is audibly output by the speaker 120. This process may be continued until the user hears the desired word.).

	Paek does not explicitly teach in response to identifying the one or more input gestures as indicative of input text and input trigger, and wherein the input trigger is a gap request, the processor configured to execute: a gap method module (220) configured to: insert a gap between predetermined letters typed by the user as the input text; and select one or more words from the preset dictionary database based on the gap and the predetermined letters.
	Kristensson teaches in response to identifying the one or more input gestures as indicative of input text and input trigger, and wherein the input trigger is a gap request (FIG. 8D and Col. 16, lines 3-17: one or more input gestures are identified, indicative of input text and input trigger. For example input text, including input of at least letter “t”, and input trigger, including input of at least non-alphabetic characters, result in raw string 871), the processor configured to execute:
a gap method module (220) (FIG. 1 and Col. 6, lines 53-64: module part of the software embedded within or installed on computer) configured to:
insert a gap between predetermined letters typed by the user as the input text (FIG. 8D and Col. 16, lines 3-17: a gap is inserted by omitting one or more letters between the predetermined letters typed by the user. See for example, the omission of duplicative letters and non-alphabetic characters from raw string 871 to trace string 873); and
select one or more words from the preset dictionary database based on the gap and the predetermined letters (FIGS. 8D-E and Col. 16, lines 3-55: selected words are words in lexicon 225/dictionary database that match with traced string 873. These selected words are considered candidate words, as supported in Col. 9, lines 46-60 and Col. 12, lines 17-43).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek by incorporating the teachings of Kristensson and include in response to identifying the one or more input gestures as indicative of input text and input trigger, and wherein the input trigger is a gap request, the processor configured to execute: a gap method module (220) configured to: insert a gap between predetermined letters typed by the user as the input text; and select one or more words from the preset dictionary database based on the gap and the predetermined letters. Doing so would preclude the user from having to manually correct registered misspellings by using a gap request to indicate that certain letters should be omitted. This is especially useful for swiping inputs, as seen in both Paek and Kristensson, as continuous inputs, while faster than discrete inputs, may result in the user maintaining prolonged contact on the screen, triggering unintended typing of letters. Words matching the gap and predetermined letters are selected, as disclosed in Kristensson, similar to the selection of “[a]ll possible candidate words that can be generated using such sequence of keys”, as supported in [0102] of Paek. Furthermore, prediction of a word would help prevent the user from having to review other words less likely to be the desired word when the word deemed as the “best match”, in accordance with the prediction by the processor, is indeed the desired word.

Regarding claim 13, Paek in view of Kristensson teaches the device of claim 12. Paek further teaches wherein the keyboard interface is configured to receive one or more input gestures comprising a swipe operation, a tap operation, or a touchless gesture operation interpreted as an operation on a touch screen (FIG. 7 and [0071-0074]: input gestures are identified. In this example, the input gestures correspond to strokes 722-728 are indicative of input text. Note that for simplicity, a single example has been mapped. This does not preclude other examples disclosed by Paek; [0006], [0008-0009], [0041], and [0048]: an input trigger may include any exemplary toggle command, such as a double tap, applying additional pressure to the display, or so on.).

	Regarding claim 15, the claim recites a computer program product having non-volatile memory therein, carrying computer executable instructions (FIG. 17 and [0136-0137] and [0140]: for example, ROM corresponds to non-volatile memory that carry the software/computer executable instructions) stored therein to assist a user for inputting text on an electronic device, the instructions comprising limitations corresponding to the method of claim 1 and is therefore rejected on the same premise.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0101545 A1), in view of Kristensson et al. (US 7706616 B2), and in view of Maw (US 2013/0204891 A1).

Regarding claim 3, Paek in view of Kristensson teaches the method of claim 1. Paek in view of Kristensson does not explicitly teach wherein selecting words based on the combination of predetermined swipe operations and predetermined tap operations further comprises at least one of: selecting one or more letters of the word using a swipe operation from the preset dictionary database; and selecting one or more letters of the word using a tap operation from the preset dictionary database.
Maw teaches wherein selecting words based on the combination of predetermined swipe operations and predetermined tap operations (FIGS. 2-5 and [0058-0063]: combination of swipes and taps are performed to type letters, which form the basis for a selection of candidate words) further comprises at least one of:
selecting one or more letters of the word using a swipe operation from the preset dictionary database (FIGS. 2-5 and [0058-0063]: for example, the letter “m” may be selected in FIG. 5 by swiping upwards. Alternatively, the letter “o” may be selected in FIG. 5 by swiping downwards; [0020]: the word which the one or more letters spell(s) is from the preset dictionary database); and
selecting one or more letters of the word using a tap operation from the preset dictionary database (FIGS. 2-5 and [0058-0063]: for example, at least the letter “b” is selected using a tap operation; [0020]: the word which the one or more letters spell(s) is from the preset dictionary database).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson by incorporating the teachings of Maw and include wherein selecting words based on the combination of predetermined swipe operations and predetermined tap operations further comprises at least one of: selecting one or more letters of the word using a swipe operation from the preset dictionary database; and selecting one or more letters of the word using a tap operation from the preset dictionary database. Doing so would offer the user a more robust interface that accepts input of letters via different input methods. In this way, the user, not limited by just swiping to type for instance, can perform swipe and tap operations in a sequence that is convenient and effective for the user for a more comfortable user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0101545 A1), in view of Kristensson et al. (US 7706616 B2), and in view of Kim et al. (US 2015/0154003 A1).

Regarding claim 8, Paek in view of Kristensson teaches the method of claim 1.
Paek, in another embodiment, further teaches wherein the one or more input gestures indicate a text category, the text category comprising a number and symbol category, one or more language categories, and formatting category (FIG. 8, [0079-0080], and [0086]: input gestures may indicate a text category, comprising a number and symbol category via key 828, one or more language categories via language key 830; FIG. 8 and [0090-0093]: various input gestures indicate a formatting category. For example, swiping in the directions of arrow 852 causes the SIP 802 to switch to that corner; See also language key 528 of FIG. 5 and [0060] in relation to language key 830 of FIG. 8 and [0086]: As described in [0060], “For example, selection of the language key 528 can cause language of the characters in the character keys 508-522 to change from English to Japanese, as well as cause an underlying dictionary or language model to alter from English to Japanese.” The language key 830 is understood to operate in a similar fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson by incorporating the further teachings of Paek from another embodiment and include wherein the one or more input gestures indicate a text category, the text category comprising a number and symbol category, one or more language categories, and formatting category. Doing so would increase the functionality of the keyboard interface by granting the user convenient access to other categories of text entry. In this way, the user is not limited to entry of alphabetic characters, for example, but may access a variety of other forms of characters and even different formats of the keyboard so that the user may more efficiently and comfortably enter the desired characters.
Paek in view of Kristensson does not explicitly teach wherein the one or more input gestures indicate a Braille symbol category.
Kim teaches wherein the one or more input gestures indicate a Braille symbol category (FIG. 6 and [0069]: one or more input gestures indicate a Braille symbol category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson by incorporating the teachings of Kim and include wherein the one or more input gestures indicate a Braille symbol category. Doing so would increase accessibility of inputting letters on a touch-sensitive device to more users, including users with visual hindrances or impairment.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0101545 A1), in view of Kristensson et al. (US 7706616 B2), in view of Kim (US 2017/0308289 A1; hereinafter referred to as Kim2), Wu et al. (US 2010/0180199 A1), and in view of Srinivasa et al. (US 2013/0108994 A1).

	Regarding claim 9, Paek in view of Kristensson teaches the method of claim 1. Paek further teaches wherein the plurality of collections comprise letter string collection ([0102] and FIG. 8: a collection includes “[a]ll possible candidate words that can be generated using such sequence of keys”. In the context of the example of FIG. 7, the collection would include all possible candidate words using the sequence of keys traversed by strokes 722-728.).
	Paek in view of Kristensson does not explicitly teach wherein the plurality of collections comprise emoji collection, symbol collection, and wherein the letter string collection comprises phrases collection, idioms collection, proverbs collections, user-defined phrases collection.
Kim2 teaches wherein the plurality of collections comprise emoji collection and symbol collection ([0032]: “While operating in search mode, keyboard module 122 may reconfigure graphical keyboard 116B to execute a search function, such as presenting suggested search content (e.g., predicted search queries, predicted iconographic symbols, emoticons, emoji symbols and phrases, or other suggested content) as selectable elements within suggestion region 118B instead of or in addition to suggested words or other primarily linguistic information that keyboard module 122 derives from a language model, lexicon, or dictionary.”; FIG. 2 and [0063]: emoji symbol data store 232 stores emoji symbols and associated annotations; [0012-0013], FIGS. 4D-E and [0088-0089], FIG. 5 and [0097-0098]: “iconographic symbol” include both emojis and symbols. For example “tired” results in emojis and symbols.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson by incorporating the teachings of Kim2 and include wherein the plurality of collections comprise emoji collection and symbol collection. Doing so would increase the functionality of the keyboard by allowing selection and prediction of, not just single words, but additional elements that can create a more appealing and impactful message. For example, emojis and symbols, associated with input text, may more effectively convey the user’s emotions, given their illustriousness, and may be more appealing and noticeable than the plain input text, itself.
Paek in view of Kristensson and in view of Kim2 does not explicitly teach wherein the letter string collection comprises phrases collection, idioms collection, proverbs collections, user-defined phrases collection.
Wu teaches wherein the letter string collection comprises phrases collection, idioms collection, proverbs collections ([0021-0022], [0055], FIG. 4 and [0059]: idioms and proverbs, which include phrases, are stored in the database for spelling error correction or input method suggestions; [0029]: better word suggestions appear in IME using an adaptive IME dictionary, or IME database as described in [0021-0022].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson and in view of Kim2 by incorporating the teachings of Wu and include wherein the letter string collection comprises phrases collection, idioms collection, proverbs collections. Doing so would increase the functionality of the keyboard by allowing prediction of, not just single words, but additional elements that can create a more appealing and impactful message. For example, phrases, idioms, and proverbs may more effectively convey the user’s message, given their social and cultural undertones, and may be more appealing and noticeable than plain writing.
Paek in view of Kristensson, in view of Kim2, and in view of Wu does not explicitly teach wherein the letter string collection comprises user-defined phrases collection.
Srinivasa teaches wherein the letter string collection comprises phrases and user-defined phrases collection ([0220]: user-defined short hand notations are stored in database 1414 for repetitive phrases and sentences so that the user does not have to spell them out in the future).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson, in view of Kim2, and in view of Wu by incorporating the teachings of Srinivasa and include wherein the letter string collection comprises user-defined phrases collection. Doing so would increase the functionality of the keyboard by allowing prediction of, not just single words, but additional elements that can create a more appealing and impactful message. For example, if a user often uses certain phrases, catchphrases, or slang, these elements can be saved so that in the future the user does not need to spell them out given the high frequency in which the user employs them. This would save the user substantial time and effort from having to spell and type unique phrases, even if they may not be initially present in a database or dictionary.

	Regarding claim 10, Paek in view of Kristensson, in view of Kim2, in view of Wu, and in view of Srinivasa teaches the method of claim 9. Kim2 further teaches the method further comprising:
selecting an emoji collection or a symbol collection from the plurality of collections stored in a preset string database based on the string request ([0032]: “While operating in search mode, keyboard module 122 may reconfigure graphical keyboard 116B to execute a search function, such as presenting suggested search content (e.g., predicted search queries, predicted iconographic symbols, emoticons, emoji symbols and phrases, or other suggested content) as selectable elements within suggestion region 118B instead of or in addition to suggested words or other primarily linguistic information that keyboard module 122 derives from a language model, lexicon, or dictionary.”; FIG. 2 and [0063]: emoji symbol data store 232 stores emoji symbols and associated annotations; [0012-0013], FIGS. 4D-E and [0088-0089], FIG. 5 and [0097-0098]: “iconographic symbol” include both emojis and symbols. For example “tired” results in emojis and symbols.);
identifying a group of words associated with emojis or symbols based on the input text ([0063]: “For example, data store 232 may be a sqlite3 or other type of database with indications of emoji symbols and associated annotations for parsing a search query for keywords and matching the keywords of the search query to words or phrases that have been pre-assigned to emoji symbols within the database.” Keywords in addition to words or phrases pre-assigned to emoji symbols are identified based on the input text.);
predicting the emojis or symbols based on the identification ([0032]: “While operating in search mode, keyboard module 122 may reconfigure graphical keyboard 116B to execute a search function, such as presenting suggested search content (e.g., predicted search queries, predicted iconographic symbols, emoticons, emoji symbols and phrases, or other suggested content) as selectable elements within suggestion region 118B instead of or in addition to suggested words or other primarily linguistic information that keyboard module 122 derives from a language model, lexicon, or dictionary.”; [0012-0013], FIGS. 4D-E and [0088-0089], FIG. 5 and [0097-0098]: For example, the emojis or symbols are predicted based on the identification of matches, as described in [0063].).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0101545 A1), in view of Kristensson et al. (US 7706616 B2), and in view of Kim (US 2017/0308289 A1; hereinafter referred to as Kim2).

Regarding claim 14, Paek in view of Kristensson teaches the device of claim 12. Paek in view of Kristensson does not explicitly teach the device further comprising: an emoji or symbol creation module configured to: select an emoji or symbol collection from a plurality of collections stored in a preset string database based on the string request, and identify a group of words associated with an emoji or symbol based on the input text.
	Kim2 teaches further comprising: an emoji or symbol creation module (keyboard module 222 of FIG. 2 and [0060-0063]) configured to: select an emoji or symbol collection from a plurality of collections stored in a preset string database based on the string request ([0032]: “While operating in search mode, keyboard module 122 may reconfigure graphical keyboard 116B to execute a search function, such as presenting suggested search content (e.g., predicted search queries, predicted iconographic symbols, emoticons, emoji symbols and phrases, or other suggested content) as selectable elements within suggestion region 118B instead of or in addition to suggested words or other primarily linguistic information that keyboard module 122 derives from a language model, lexicon, or dictionary.”; FIG. 2 and [0063]: emoji symbol data store 232 stores emoji symbols and associated annotations; [0012-0013], FIGS. 4D-E and [0088-0089], FIG. 5 and [0097-0098]: “iconographic symbol” include both emojis and symbols. For example “tired” results in emojis and symbols.), and identify a group of words associated with an emoji or symbol based on the input text ([0063]: “For example, data store 232 may be a sqlite3 or other type of database with indications of emoji symbols and associated annotations for parsing a search query for keywords and matching the keywords of the search query to words or phrases that have been pre-assigned to emoji symbols within the database.” Keywords in addition to words or phrases pre-assigned to emoji symbols are identified based on the input text.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paek in view of Kristensson by incorporating the teachings of Kim2 and include an emoji or symbol creation module configured to: select an emoji or symbol collection from a plurality of collections stored in a preset string database based on the string request, and identify a group of words associated with an emoji or symbol based on the input text. Doing so would increase the functionality of the keyboard by allowing selection and prediction of, not just single words, but additional elements that can create a more appealing and impactful message. For example, emojis and symbols, associated with input text, may more effectively convey the user’s emotions, given their illustriousness, and may be more appealing and noticeable than the plain input text, itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 2017/0300559 A1: extracting from n-gram database to predict sequence of words, including form shorthand notations
US 2019/0265880 A1: inputting text characters by swiping in various directions of a compact keyboard and angles and input triggers that change layout of a keyboard
US 2014/0181722 A1: activation of a Braille input mode for key input
US 2011/0210850 A1: touch-screen for mobile devices in which multiple letters or symbols are included per key, the individual letters or symbols accessible by angled swipes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171